    Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 1 of 17 PageID #:2266




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MIGUEL RUIZ (M-49463),                                )
                                                      )
                           Petitioner,                )
                                                      )         No. 18 C 4429
         v.                                           )
                                                      )         Hon. Jorge L. Alonso
JACQUELINE LASHBROOK,                                 )
                                                      )
                           Respondent.                )

                              MEMORANDUM OPINION AND ORDER

         Petitioner, Illinois prisoner Miguel Ruiz, through counsel, petitions this Court for federal

habeas corpus relief under 28 U.S.C. § 2254. Challenging his Cook County convictions for first-

degree murder and aggravated discharge of a firearm, he argues that he received insufficient

warnings in accordance with Miranda v. Arizona, 384 U.S. 436 (1966), before he made his

videotaped custodial statements to police officers. Respondent has responded, and Petitioner has

replied. For the reasons below, this Court denies the § 2254 petition on the merits and declines to

issue a certificate of appealability.

                                                BACKGROUND

         The evidence at trial showed the following. 1 On September 15, 2011, Petitioner and

Alfredo Carranza (also known as Colors), members of the Spanish Gangster Disciples, decided to

drive into a rival gang’s neighborhood and shoot a rival gang member. People v. Ruiz, 2017 IL

App (1st) 150073-U, ¶¶ 10-13 (Ill. App. Ct. July 7, 2017). Colors exited the vehicle and

approached Andre Ephrame, who Colors did not know, but who he believed was a member of the



1
  The background facts are taken from the Illinois appellate court opinion in Petitioner’s direct appeal following his
jury trial. People v. Ruiz, 2017 IL App (1st) 150073-U, ¶ 10; see also Hartsfield v. Dorethy, 949 F.3d 307, 309 n.1
(7th Cir. 2020) (“We take the facts from the Illinois Appellate Court’s opinions because they are presumptively correct
on habeas review and [Petitioner] has not rebutted this presumption.”) (citing 28 U.S.C. § 2254(e)(1)).
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 2 of 17 PageID #:2267




Latin Kings. Id. at ¶¶ 10-17. Colors shot Ephrame and returned to the vehicle, at which time

Petitioner drove away. Id. Upon hearing police sirens, Petitioner pulled over. Colors stated he

was going to run and take the blame for the shooting. Id. at ¶ 16. After exiting the vehicle, Colors

shot at Officers Alejandro Acevedo and Charlotte Gonzalez, the officers who curbed the vehicle.

Id. Officer Acevedo returned fire, followed Colors into an alley, and continued to fire until Colors

fell to the ground. Id. at ¶ 17. Following a jury trial, Petitioner was found guilty, on an

accountability theory, of first-degree murder of Ephrame and aggravated discharge of a firearm in

the direction of an officer. He was sentenced to 45 years’ imprisonment. Id. at ¶ 18.

       Prior to trial, Petitioner filed a motion to suppress the videotaped statements he had given

to officers following his arrest. Id. at ¶¶ 3-9. He argued that the Miranda warnings he received

prior to his statements were insufficient. Id. The following facts were determined at the

suppression hearing. Detective Anthony Green first questioned Petitioner around 11:30 p.m. on

the night of the offense. Id.at ¶ 4. Before doing so, Green recited Miranda warnings from memory.

Id. The videotaped statement showed the following exchange:

       Q: You have the right to remain silent. Do you understand that?

       A: Uh-huh.[ ]

       Q: Do you understand that you have the right to an attorney?

       A: Yeah.

       Q: Do you understand that you have the right to an attorney and have an attorney
       present during questioning?

       A: Yeah.

       Q: Do you understand that anything you say can be used against you in court?
       You understand that?

       A: Yes.



                                                 2
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 3 of 17 PageID #:2268




       Q: You understand that if you can't afford an attorney that [the] state will provide
       you one. You understand that?

       A: Yes.

Id. at ¶¶ 4-5. The following morning, at 6:50 a.m., Detective John Folino questioned Petitioner

and gave the following admonishments, also from memory:

       Q: Do you understand that you have the right to remain silent?

       A: Yes, I do.

       Q: You do understand that?

       A: (INDICATING) [ ]

       Q: Do you understand that anything you say can and will be used against you in a
       court of law?

       A: Yes.

       Q: Okay. Do you understand that you have the right to an attorney? You have a
       right to a lawyer?

       A: Yes.

       Q: Do you understand if you cannot afford, [or] you cannot pay for an attorney,
       one will be provided to you free of charge, [at] no cost to you?

       A: Yes.

       Q: Do you understand that?

       A: Yes, I do.

Id. at ¶ 6. Neither Green nor Folino read the Miranda warnings printed in the Chicago Fraternal

Order of the Police (FOP) handbook. Id. at ¶¶ 5, 7.

       The state trial court denied the motion to suppress upon determining that reciting Miranda

warnings from memory was acceptable and that Petitioner’s warnings sufficed since he was told:

he had the right to remain silent; anything he said could be used against him; he had the right to

an attorney; and an attorney would be appointed for him if he could not afford one. Id. at ¶ 9.
                                                 3
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 4 of 17 PageID #:2269




Petitioner’s statements, wherein he explained the September 15, 2011 events described above,

were played for the jury. Id. at ¶¶ 11-16. After he was found guilty, he filed a motion for new

trial, again arguing he received insufficient Miranda warnings, which the trial court denied. Id. at

¶¶ 18-19.

       On appeal, Petitioner argued the Miranda warnings he received were insufficient because

he was not told that he had the right to consult with an attorney before giving his statements. Id.

at ¶ 20. The Illinois appellate court rejected the claim upon determining that Miranda warnings

need not “be given in the exact form described in that decision,” and that Illinois courts had

previously denied claims “that a defendant’s Miranda warnings were defective when a defendant

was not specifically advised that he had the right to have an attorney present before and during

questioning.” Id. at ¶¶ 23-24 (citing People v. Walton, 556 N.E.2d 892 (Ill. App. Ct. 1990), and

People v. Martinez, 867 N.E.2d 24, 28 (Ill. App. Ct. 2007)).

       Petitioner filed a petition for leave to appeal (PLA) asserting the same claim, which the

Illinois Supreme Court denied without stating reasons. People v. Ruiz, 93 N.E.3d 1067 (Ill. 2017)

(Table). He then filed the instant § 2254 petition.

                                          DISCUSSION

       Petitioner’s § 2254 petition repeats the claim he presented to the state courts—that the

failure to advise him of his right to consult an attorney before the interrogation did not satisfy the

requirements of Miranda v. Arizona, 384 U.S. 436 (1966), and that his videotaped statements were

thus inadmissible. (Dkt. 1, pg. 17-23.) Petitioner acknowledges that he was informed of his right

both to have an attorney and to have an attorney present during the interrogation. Id. at 17. His

Miranda claim is that the failure of officers to advise him that he also had the right to consult with

an attorney before answering questions violated his Fifth Amendment right. Id. at 17-19. He



                                                  4
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 5 of 17 PageID #:2270




contends that the Illinois Appellate Court’s decision rejecting this claim was contrary to and an

unreasonable application of Miranda and its progeny. Petitioner is incorrect.

        Because the state appellate court addressed the merits of Petitioner’s claim, federal habeas

relief is available only if the state court’s adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
        application of, clearly established Federal law, as determined by the Supreme Court
        of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
        facts in light of the evidence presented in the State court proceeding.

28 U.S.C. § 2254(d). Neither party disputes the facts of Petitioner’s claim—he was told he had

the right to an attorney and to have the attorney present during questioning, but was not told that

he also could consult with an attorney before questioning. The only question for this Court is

whether the state appellate court’s denial of Petitioner’s Miranda claim was contrary to or an

unreasonable application of clearly established federal law as determined by the Supreme Court.

        A state-court decision is contrary to clearly established federal law “if it applies a rule that

contradicts the governing law set forth in [Supreme Court] cases, or if it confronts a set of facts

that is materially indistinguishable from a decision of th[e] Court but reaches a different result.”

Brown v. Payton, 544 U.S. 133, 141 (2005). “‘[C]learly established Federal law’ for purposes of

§ 2254(d)(1) includes only the holdings, as opposed to the dicta, of the [Supreme] Court’s

decisions.” Woods v. Donald, 575 U.S. 312, 316 (2015).

        For a state court’s application of federal law to be unreasonable, it must be “more than

incorrect; it must have been objectively unreasonable.” Felton v. Bartow, 926 F.3d 451, 464 (7th

Cir. 2019) (citing Wiggins v. Smith, 539 U.S. 510, 520 (2003)). “‘Unreasonable’ in [this] context

. . . means something . . . lying well outside the boundaries of permissible differences of opinion.”

McGhee v. Dittmann, 794 F.3d 761, 769 (7th Cir. 2015). “‘The more general the rule’ at issue—

                                                   5
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 6 of 17 PageID #:2271




and thus the greater the potential for reasoned disagreement among fair-minded judges—'the more

leeway [state] courts have in reaching outcomes in case-by-case determinations.’” Renico v. Lett,

559 U.S. 766, 776 (2010) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). As long

as this Court is “satisfied that the [state appellate court] took the constitutional standard seriously

and produce[d] an answer within the range of defensible positions,” it should deny federal habeas

relief. Felton, 926 F.3d at 464.

       Section 2254(d)’s deferential standard of review “is intentionally difficult to meet” as it

“serves important interests of federalism and comity” and reflects “a presumption that state courts

know and follow the law.” Woods, 575 U.S. at 316 (internal quotation marks and citations

omitted). “To satisfy this high bar, a habeas petitioner is required to ‘show that the state court’s

ruling on the claim being presented in federal court was so lacking in justification that there was

an error well understood and comprehended in existing law beyond any possibility for fairminded

disagreement.’” Id. (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)).

       The Illinois Appellate Court in Petitioner’s case began its analysis with Miranda v.

Arizona, 384 U.S. 436 (1966), noting that the Supreme Court there held that, “before conducting

a custodial interrogation, law enforcement officers must administer warnings to the defendant

sufficient to inform him of his privilege against self-incrimination.” Ruiz, 2017 IL App (1st)

150073-U, ¶ 22. Miranda warnings, stated the appellate court, consist of “four essential elements

. . . (1) the defendant must be told of his right to remain silent; (2) that anything he says may be

used against him; (3) that he has the right to have counsel present before and during questioning;

and (4) that he is entitled to have counsel appointed if he cannot afford one.” Id. at ¶¶ 22-23

(quoting People v. Martinez, 867 N.E.2d 24, 28 (Ill. App. Ct. 2007) (citing Miranda, 384 U.S. at

479). The appellate court further noted that “[t]he Supreme Court, however, has ‘never insisted

that Miranda warnings be given in the exact form described in that decision . . . and that ‘no
                                                  6
    Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 7 of 17 PageID #:2272




talismanic incantation [is] required to satisfy its strictures’” Ruiz, 2017 IL App (1st) 150073-U,

¶ 23 (quoting Duckworth v. Eagan, 492 U.S. 195, 202-03 (1989) (quoting California v. Prysock,

453 U.S. 355, 359 (1981)).

         Relying on Illinois cases rejecting claims that “Miranda warnings were defective when a

defendant was not specifically advised that he had the right to have an attorney present before and

during questioning,” the state appellate court determined that Petitioner was sufficiently advised

of his rights under Miranda. Ruiz, 2017 IL App (1st) 150073-U, ¶ 24 (citing Martinez, 867 N.E.2d

at 28, and People v. Walton, 556 N.E.2d 892 (Ill. App. Ct. 1990)). 2 The state court’s decision was

neither contrary to nor an unreasonable application of clearly established Supreme Court law.

         In Miranda, the Supreme Court addressed the application of the Fifth Amendment right

against compulsory self-incrimination to custodial interrogation, and set out “to give concrete

constitutional guidelines for law enforcement agencies and courts to follow” in order to protect the

right.   Miranda, 384 U.S. at 441-42; see also U.S. Const. amend. V (“No person . . . shall be

compelled in any criminal case to be a witness against himself . . .”). After a detailed discussion

of the information an individual must receive before an interrogation, the Court concluded:

         To summarize, we hold that when an individual is taken into custody or otherwise
         deprived of his freedom by the authorities in any significant way and is subjected
         to questioning, the privilege against self-incrimination is jeopardized. Procedural
         safeguards must be employed to protect the privilege and unless other fully
         effective means are adopted to notify the person of his right of silence and to assure
         that the exercise of the right will be scrupulously honored, the following measures
         are required. He must be warned prior to any questioning that he has the right to
         remain silent, that anything he says can be used against him in a court of law, that
         he has the right to the presence of an attorney, and that if he cannot afford an

2
  In Martinez, an Illinois appellate court determined that a defendant received sufficient Miranda warnings when he
was advised that “he had the right to an attorney and have him present during any questioning,” but not that he had
the right to consult with an attorney before being questioned. Martinez, 867 N.E.2d at 27-28. In Walton, the state
appellate court found no constitutional violation when the officer informed the defendant he had the right to consult
with an attorney but not that he had the right to have an attorney present during questioning. Walton, 556 N.E.2d at
893-95. Although a state court decision must not be contrary to or an unreasonable application of clearly established
federal law as determined by the Supreme Court, § 2254(d) does not oblige the state court to cite Supreme Court cases
or “even require awareness of” them. Early v. Packer, 537 U.S. 3, 8 (2002).
                                                         7
    Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 8 of 17 PageID #:2273




         attorney one will be appointed for him prior to any questioning if he so desires.
         Opportunity to exercise these rights must be afforded to him throughout the
         interrogation.

Miranda, 384 U.S. at 478-79. 3

         Before the above quoted summary of the required admonishments, the Court addressed

each of the four warnings: (1) that the individual has the right to remain silent; (2) that anything

he says can be used against him; (3) that he has the right to the presence of an attorney; and (4) that

an attorney will be appointed for him before questioning if he cannot afford one. Id. at 467-79.

When discussing the importance of an attorney’s assistance, the Miranda Court focused on the

interrogation itself, explaining: “The circumstances surrounding in-custody interrogation can

operate very quickly to overbear the will of one merely made aware of his privilege by his

interrogators. Therefore, the right to have counsel present at the interrogation is indispensable to

the protection of the Fifth Amendment privilege.” Id. at 469. “[T]o assure that the individual’s

right to choose between silence and speech remains unfettered throughout the interrogation

process,” stated the Supreme Court, “[t]the need for counsel to protect the Fifth Amendment

privilege comprehends not merely a right to consult with counsel prior to questioning, but also to

have counsel present during any questioning if the defendant so desires.” Id. at 469-70. 4

         Accordingly we hold that an individual held for interrogation must be clearly
         informed that he has the right to consult with a lawyer and to have the lawyer with
         him during interrogation under the system for protecting the privilege we delineate
         today. As with the warnings of the right to remain silent and that anything stated
         can be used in evidence against him, this warning is an absolute prerequisite to
         interrogation. No amount of circumstantial evidence that the person may have been


3
  “[T]hese procedural safeguards [a]re not themselves rights protected by the Constitution but [a]re instead measures
to insure that the right against compulsory self-incrimination [i]s protected.” Michigan v. Tucker, 417 U.S. 433, 444
(1974).
4
  The fact that the Miranda Court focused on the interrogation itself does not necessarily mean the Court believed the
suspect’s ability to have an attorney present during the interrogation was more important than the ability to consult
with an attorney before deciding whether to waive his Fifth Amendment right. Just two years before Miranda, the
Supreme Court decided that denial of a suspect’s requests to consult an attorney before and during questioning violated
his Sixth Amendment right to assistance of counsel. Escobedo v. State of Ill., 378 U.S. 478, 491 (1964),
                                                          8
   Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 9 of 17 PageID #:2274




       aware of this right will suffice to stand in its stead. Only through such a warning is
       there ascertainable assurance that the accused was aware of this right.

Id. at 471-72.

       As previously stated, Petitioner’s Miranda warnings advised him of his right to have an

attorney, to have the attorney present during questioning, and to have an attorney appointed for

him if he could not afford one, but omitted informing him that he could consult an attorney and

have one appointed before questioning. Ruiz, 2017 IL App (1st) 150073-U, ¶ 4. Although the

Supreme Court has addressed the application of Miranda in a number of cases, mainly to determine

what constitutes an interrogation and an individual’s invocation of his rights, the Court has spoken

to the adequacy of Miranda warnings and the words used therein in only a few decisions.

       In California v. Prysock, 453 U.S. 355 (1981), the defendant was advised: “You have the

right to talk to a lawyer before you are questioned, have him present with you while you are being

questioned, and all during the questioning,” and “you have the right to have a lawyer appointed to

represent you at no cost to yourself.” Id. at 356. Officers, however, did not advise that an attorney

would be appointed before questioning began. Id. at 359. The state appellate court held that the

warnings failed to comply with Miranda’s “precise requirements, which are so easily met.” Id.

Reversing, the Supreme Court clarified that it “has never indicated that the ‘rigidity’ of Miranda

extends to the precise formulation of the warnings given.” Id. at 359. While the Court “stressed

as one virtue of Miranda the fact that the giving of the warnings obviates the need for a case-by-

case inquiry into the actual voluntariness of the admissions of the accused, . . . no talismanic

incantation was required.” Id. Because the defendant “was told of his right to have a lawyer

present prior to and during interrogation, and his right to have a lawyer appointed at no cost if he

could not afford one,” his warnings sufficed. Prysock, 453 U.S. at 361.




                                                 9
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 10 of 17 PageID #:2275




       In Duckworth v. Eagan, 492 U.S. 195, 198 (1989), again with respect to the right to an

attorney’s assistance, the defendant was told:

       You have a right to talk to a lawyer for advice before we ask you any questions,
       and to have him with you during questioning. You have this right to the advice and
       presence of a lawyer even if you cannot afford to hire one. We have no way of
       giving you a lawyer, but one will be appointed for you, if you wish, if and when
       you go to court.

Duckworth, 492 U.S. at 198. The Court again emphasized that “[r]eviewing courts . . . need not

examine Miranda warnings as if construing a will or defining the terms of an easement.” Id. at

203 (citations omitted). Instead, “[t]he inquiry is simply whether the warnings reasonably

‘conve[y] to [a suspect] his rights as required by Miranda.’” Id. Duckworth’s warnings, stated

the Court, “touched all the bases required by Miranda.” Id. at 203. The additional phrase that he

would receive an attorney “if and when you go to court,” did not detract from the warning that he

could consult an attorney before and during questioning. Id. at 204-05.

       Lastly, in Florida v. Powell, 559 U.S. 50, 53-54 (2010), the Court addressed a Miranda

warning that, with respect to the right to counsel, informed the defendant:

       You have the right to talk to a lawyer before answering any of our questions. If you
       cannot afford to hire a lawyer, one will be appointed for you without cost and before
       any questioning. You have the right to use any of these rights at any time you want
       during this interview.

Powell, 559 U.S. at 54. While the defendant was told that he could consult with an attorney before

being questioned and that he could exercise his rights anytime during the interrogation, he was not

advised that he had the right to have the attorney present during questioning. Id.

       The Court began its analysis noting Miranda’s concern that “[t]he circumstances

surrounding in-custody interrogation can operate very quickly to overbear the will of one merely

made aware of his privilege [to remain silent],” and the Miranda Court’s response to that concern

that “an individual held for questioning ‘must be clearly informed that he has the right to consult

                                                 10
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 11 of 17 PageID #:2276




with a lawyer and to have the lawyer with him during interrogation.’” Powell, 559 U.S. at 60

(quoting Miranda, 384 U.S. at 471). Observing that prior Supreme Court decisions never “dictated

the words in which the essential information must be conveyed,” id., the Powell Court concluded

that the officers “did not ‘entirely omi[t]’ any information Miranda required.” Powell, 559 U.S.

at 62 (quoting Powell, 559 U.S. at 72 (Stevens, J., dissenting)).

       According to the Court, the two warnings Powell received—that he could consult with an

attorney before the interrogation and that he could use his rights anytime during the interrogation—

"reasonably conveyed Powell’s right to have an attorney present, not only at the outset of

interrogation, but at all times.” Id. at 62. “To reach the opposite conclusion,” stated the Court,

would result in a “reasonable suspect in a custodial setting . . . imagin[ing] an unlikely scenario[

that] he would be obliged to exit and reenter the interrogation room between each query” in order

to consult with counsel. Id.

       The Supreme Court has not considered the phrasing of Miranda warnings since Powell.

Neither Petitioner nor Respondent in this case cite to a Supreme Court decision, nor has this Court

found one, addressing the adequacy of a Miranda warning similar to Petitioner’s, which informed

him of right to the presence of an attorney during questioning, but which omitted expressly telling

him of his right to consult with an attorney before questioning. See Dkts. 1, 12, 14.

       Because no Supreme Court “cases confront ‘the specific question presented by this case,’”

the state court’s decision cannot, under § 2254(d)(1), be considered “‘contrary to’ any holding

from th[e Supreme] Court.” Woods v. Donald, 575 U.S. 312, 317 (2015) (quoting Lopez v. Smith,

574 U.S. 1, 6 (2014) (per curiam)). On § 2254 review, this Court should not “attempt to determine

how” the Supreme Court would rule. Long v. Pfister, 874 F.3d 544, 550 (7th Cir. 2017) (en banc).

“[T]he Supreme Court may resolve [Petitioner’s Miranda claim] in favor of a defendant in [his]

position. But it has not done so to date, and § 2254(d)(1) accordingly prohibits a grant of collateral
                                                 11
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 12 of 17 PageID #:2277




relief.” Id.; see also Woods, 575 U.S. at 319 (in the absence of clear Supreme Court precedent,

the Supreme Court “express[es] no view on the merits of the underlying” claim) (quoting Marshall

v. Rodgers, 569 U.S. 58, 64 (2013)).

       To the extent this Court can or should go further with its analysis under § 2254(d), the state

appellate decision in Petitioner’s case was not an unreasonable application of clearly established

Supreme Court law. Considering Miranda and other courts’ application of Miranda in cases

similar to Petitioner’s, this Court cannot say the state court’s decision was unreasonable.

       As the Supreme Court explained in Prysock, Duckworth, and Powell, the Court “has not

dictated the words in which [Miranda’s] essential information must be conveyed.” Powell, 559

U.S. at 60 (citing Prysock, 453 U.S. at 359) (“no talismanic incantation [i]s required”). Rather,

“‘[t]he inquiry is simply whether the warnings reasonably “conve[y] to [a suspect] his rights as

required by Miranda.”’” Powell, 359 U.S. at 60 (quoting Duckworth, 492 U.S. at 203) (quoting

Prysock, 453 U.S. at 361). While the Miranda Court’s discussion of the importance of an

attorney’s presence during questioning stated that “an individual held for interrogation must be

clearly informed that he has the right to consult with a lawyer and to have the lawyer with him

during interrogation,” Miranda, 384 U.S. at 471, when later summarizing the warnings an accused

must receive, the Court did not include the right to consult an attorney before an interrogation.

       He must be warned prior to any questioning that he has the right to remain silent,
       that anything he says can be used against him in a court of law, that he has the right
       to the presence of an attorney, and that if he cannot afford an attorney one will be
       appointed for him prior to any questioning if he so desires.

Miranda, 384 U.S. at 479. Additionally, the “pattern of warnings . . . followed” by the Federal

Bureau of Investigations at the time of Miranda, which the Supreme Court stated was “consistent

with the procedure . . . [it] delineate[d]” simply stated that an accused had a right to counsel and




                                                12
    Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 13 of 17 PageID #:2278




did not specifically state he had the right to both consult with an attorney before an interrogation

and have the attorney present during the interrogation. 5 Id. at 483-84.

        Given that neither Miranda’s summary of the required warnings nor the approved warnings

used by FBI agents states that an accused must be informed of the right to consult with an attorney,

the state appellate court’s decision was not unreasonable in determining that the absence of such

language in Petitioner’s warnings did not render his Miranda warnings inadequate. Furthermore,

as in Powell, to hold that Petitioner’s Miranda warnings were insufficient, when he was informed

that he had the right to an attorney and to have the attorney present during questioning, would

result in a “reasonable suspect in a custodial setting . . . imagin[ing] an unlikely scenario” that he

could have an attorney with him during the interrogation, but that he could not consult with him

before or during the interrogation. Powell, 559 U.S. at 62. This Court cannot conclude based on

Miranda and its progeny that the state court’s decision was unreasonable.

        This Court acknowledges that, in United States v. Wysinger, 683 F.3d 784 (7th Cir. 2012),

the Seventh Circuit arguably took a strict approach to the language used in Miranda warnings.

The accused in that case was informed that he had the “right to talk to a lawyer for advice before



5
  In response to questions from the Miranda Court during oral argument, the Arizona Solicitor General submitted a
letter that included the FBI’s Director’s response to questions about the practices of FBI agents. See Miranda, 384
U.S. at 484-85. With respect to the pre-interrogation warnings, the FBI Director stated:

        The standard warning long given by Special Agents of the FBI to both suspects and persons under
        arrest is that the person has a right to say nothing and a right to counsel, and that any statement he
        does make may be used against him in court. Examples of this warning are to be found in the Westover
        case at 342 F.2d 684 (1965), and Jackson v. U.S., (119 U.S. App. D.C. 100) 337 F.2d 136 (1964),
        cert. den. 380 U.S. 935, 85 S. Ct. 1353.

        After passage of the Criminal Justice Act of 1964, which provides free counsel for Federal defendants
        unable to pay, we added to our instructions to Special Agents the requirement that any person who is
        under arrest for an offense under FBI jurisdiction, or whose arrest is contemplated following the
        interview, must also be advised of his right to free counsel if he is unable to pay, and the fact that such
        counsel will be assigned by the Judge. At the same time, we broadened the right to counsel warning
        to read counsel of his own choice, or anyone else with whom he might wish to speak.

Miranda, 384 U.S. at 484-85.
                                                          13
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 14 of 17 PageID #:2279




we ask any questions or have one—have an attorney with you during questioning.” Wysinger, 683

F.3d at 798. “Taken literally,” stated the Seventh Circuit, the warning meant that the accused

“could talk to an attorney before questioning or during questioning” but not both. Id. The Seventh

Circuit noted that “[p]erhaps this error in wording alone would not be enough” to exclude his

statements “if it was otherwise clear that Wysinger properly understood his rights.” Id. at 800.

But because the interrogating officer “implied that questioning had not yet begun” when the

accused asked about his rights and “repeatedly attempted to divert his attention from asserting his

rights,” the Seventh Circuit concluded that the inculpatory statements should have been excluded.

Wysinger, 683 F.3d at 800 and 803.

       Petitioner’s Miranda warnings, however, differ from those in Wysinger. Petitioner’s

warnings did not present him with a choice of either an attorney’s presence during questioning or

consulting with the attorney before questioning. Petitioner was told that he had a right to an

attorney and to have the attorney present during the interrogation. Courts addressing Miranda

warnings similar to Petitioner’s have found them sufficient.

       In United States v. Loucious, 847 F.3d 1146 (9th Cir. 2017), the Ninth Circuit held that the

pre-interrogation warnings the defendant received satisfied Miranda. With respect to his right to

counsel, the accused was told: “You have the right to the presence of an attorney during

questioning and if you cannot afford an attorney, one will be appointed before questioning. Do

you understand those rights?” Id. at 1148. The Ninth Circuit determined that the defendant “need

not have been informed explicitly of his right to consult with counsel prior to questioning,” and

that “[t]he Miranda warnings at issue here adequately conveyed notice of the right to consult with

an attorney before questioning.” Id. at 1151. Notably, the court disagreed with the defendant’s

literal interpretation of his warnings as appointing an attorney for him “immediately before

questioning for the sole purpose of being present during questioning.” Id. “A more reasonable
                                                14
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 15 of 17 PageID #:2280




reading of the warnings,” according to the Ninth Circuit, was that “Loucious could consult with

that attorney before questioning.” Id.

       Even before Loucious, courts in the Ninth Circuit held that warnings similar to those in

Loucious sufficed. See United States v. Streck, 1:12-CR-157-BLW, 2012 WL 6022431, at *4 (D.

Idaho Dec. 4, 2012) (the following warning was sufficient: “(1) You also have the right to have an

attorney present during your questioning, and (2) If you cannot afford one, the courts will appoint

one for you before any questioning takes place if you wish one.”) (internal quotation marks

omitted); see also United States v. Davis, No. 12 CR 289J, 2016 WL 3092110, at *1 (D. Nev. June

1, 2016). Also, as previously noted, an Illinois appellate court, prior to this case, found Miranda

warnings about the right to an attorney sufficient when they informed the suspect “that he had the

right to an attorney and have him present during any questioning.” People v. Martinez, 867 N.E.2d

24, 27 (Ill. App. Ct. 2007).

       Considering the cases that have found pre-interrogation warnings very similar to

Petitioner’s sufficient under Miranda, this Court cannot say the state appellate court’s decision in

this case was unreasonable. This Court is “satisfied that the [state appellate court] took the

constitutional standard seriously and produce[d] an answer within the range of defensible

positions.” Felton, 926 F.3d at 464. Though Miranda may have sought to clearly establish what

information a suspect must receive before he can intelligently waive his Fifth Amendment right,

the Court stopped short of requiring a “talismanic incantation,” Prysock, 453 U.S. at 359, and has

left open “the potential for reasoned disagreement among fair-minded judges” as to whether

omitted language can be reasonably discerned from the expressly stated warnings. Renico, 559

U.S. at 776. The Supreme Court may later hold that warnings similar to Petitioner’s do not suffice.

But given the current cases, this Court cannot say the state court decision was unreasonable.



                                                15
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 16 of 17 PageID #:2281




       For the reasons stated above, Petitioner has not satisfied the requirements of § 2254(d) with

respect to the state appellate court decision. His § 2254 petition is thus denied.

      NOTICE OF APPEAL RIGHTS AND CERTIFICATE OF APPEALABILITY

       Petitioner is advised that this is a final decision ending his case in this Court. If Petitioner

wishes to appeal, he must file a notice of appeal in this Court within thirty days of the entry of

judgment. See Fed. R. App. P. 4(a)(1). He need not bring a motion to reconsider this Court’s

ruling to preserve his appellate rights. However, if he wishes the Court to reconsider its judgment,

he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b). A Rule 59(e) motion

must be filed within 28 days of the entry of this judgment. See Fed. R. Civ. P. 59(e). A timely

Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e) motion is ruled

upon. See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable

time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one year

after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule 60(b) motion suspends

the deadline for filing an appeal until the Rule 60(b) motion is ruled upon only if the motion is

filed within 28 days of the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi). The time to file

a motion pursuant to Rule 59(e) or Rule 60(b) cannot be extended. See Fed. R. Civ. P. 6(b)(2).

       The Court declines to issue a certificate of appealability. Petitioner cannot make a

substantial showing of the denial of a constitutional right, or that reasonable jurists would debate,

much less disagree, with this Court’s resolution of Petitioner’s claims. Arredondo v. Huibregtse,

542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983)).

                                         CONCLUSION

       Petitioner’s habeas corpus petition (Dkt. 1.) is denied on the merits. Any pending motions

are denied as moot. The Court declines to issue a certificate of appealability. The Clerk is
                                                 16
  Case: 1:18-cv-04429 Document #: 22 Filed: 12/02/20 Page 17 of 17 PageID #:2282




instructed to: terminate Jacqueline Lashbrook as Respondent; enter Anthony Wills, Menard

Correctional Center’s current warden, as Respondent; alter the case caption to Ruiz v. Wills; and

enter a judgment in favor of Respondent and against Petitioner. Civil Case Terminated.



SO ORDERED.                                                ENTERED: December 2, 2020



                                                           ______________________
                                                           HON. JORGE ALONSO
                                                           United States District Judge




                                               17
